Citation Nr: 0703288	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rating as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.



This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO increased the rating 
for the veteran's service-connected PTSD from 30 percent to 
50 percent, and denied the veteran's claim for a TDIU.  The 
veteran's appeal continues his claim for a higher rating for 
PTSD, seeking a rating in excess of 50 percent.

In his December 2004 notice of disagreement and March 2005 
substantive appeal, the veteran raised an appeal for an 
earlier effective date, apparently for the increase in the 
rating for PTSD from 30 percent to 50 percent.  The RO has 
not addressed the appeal of the effective date, and that 
issue is referred to the RO for appropriate action.

The claim for a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
suicidal ideation and occupational and social impairment, 
with deficiencies in most areas; but without more severe 
symptoms such as gross impairment in thought processes, 
delusions, or disorientation.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 70 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.130, and Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
August 2004.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for an increased rating for PTSD and for a TDIU.  That 
notice did not inform the veteran of the type of evidence 
necessary to establish effective dates for the claimed 
ratings.  Despite the inadequacy of the VCAA notice as to the 
element of establishing an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in the issue that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board is granting 
herein an increase in the rating for PTSD.  The RO will 
establish an effective date when it effectuates the granted 
rating increase.

With respect to the issue of the rating for PTSD, VA has 
conducted all appropriate development of relevant evidence, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's PTSD rating claim.

Rating for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, the criteria for ratings of 50 percent 
or higher for mental disorders, including PTSD, are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130.

The veteran served in combat in Vietnam.  He was diagnosed 
with PTSD in the early 1990s.  He has received VA mental 
health treatment, in the early 1990s, and continuously since 
1999.  His treatment for PTSD includes psychiatric 
medications.  Treatment records show a history of heroin 
dependence, in remission since 2001.

The veteran has reported that he worked in landscaping for a 
number of years after service.  He retired on medical 
disability in the late 1980s.  He has indicated that he is 
divorced, and that he lives with his elderly mother.  He has 
contact with his grown children and his grandchildren.

Notes from VA mental health treatment in 1999 to 2005 reflect 
ongoing PTSD symptoms with somewhat varying frequency and 
severity.  The veteran has continuously received medication 
for PTSD through that period.  He has continued to report 
having flashbacks and nightmares.  He reported that he shot 
himself in the leg in May 1999.  In December 1999, he was 
admitted to a VA facility due to suicidal ideation and plans.  
In March 2001, a treating practitioner noted that the veteran 
was homeless, and that he was irritable, disheveled, and 
cachetic.  The practitioner assigned a Global Assessment of 
Functioning (GAF) score of 20 to 30.  At other times, the 
veteran reported that PTSD symptoms had become less frequent, 
and that psychiatric medications were helping.  Practitioners 
assigned GAF scores as high as 55 in September 2002 and 65 in 
May 2004.

The veteran had a VA PTSD examination in September 2004.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that his PTSD symptoms included impulsive anger, 
night sweats, poor sleep, nightmares, flashbacks, 
hypervigilance, depression, anxiety attacks, isolation, poor 
concentration, poor short term memory, and daily intrusive 
thoughts of combat.  He indicated that he frequently cried at 
night, and that he had frequent suicidal ideation.  He 
related that he was on psychiatric medications.  He reported 
that he did not work, due to physical disability, and that he 
did not watch television or read because he could not 
concentrate.  The examiner noted that the veteran was 
oriented, and that his thought process had no evidence of 
psychosis.  The veteran's affect was blunted, his mood was 
anxious, and his speech was mildly pressured at times.  His 
judgement was severely impaired by PTSD symptoms and 
substance use.  The examiner concluded that the veteran's 
PTSD symptoms had "caused major problems in his ability to 
function in most areas of his life," including marriage, 
work, mood, memory, concentration, judgment, and enjoyment of 
life.  The examiner assigned a GAF score of 35.

The VA examiner's finding that the veteran's PTSD produced 
major problems in functioning in most areas of life is 
consistent with the rating schedule criteria for a 70 percent 
rating.  There is evidence of repeated and sometimes frequent 
suicidal ideation.  The veteran has near-continuous problems 
with mood, concentration, and intrusive recollections that 
affect his ability to function effectively.  He has limited 
family and social interaction.  He has not worked for many 
years, and has serious physical disabilities, so it is 
difficult to judge the effect of his PTSD on his potential 
for employment.  Although the veteran does not attempt to 
adapt to a work setting, his PTSD symptoms significantly 
impair his daily functioning.  The manifestations of his PTSD 
are most consistent with the rating schedule criteria for a 
70 percent rating.  The Board therefore grants an increase to 
a 70 percent rating.

There is no evidence, however, of total occupational and 
social impairment such as to warrant the assignment of a 100 
percent rating.  The veteran has not been noted to have 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for the names of close relatives, his own occupation, or 
his own name.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




REMAND

The veteran is seeking a TDIU, contending that is unable to 
work as a result of his service-connected PTSD.  VA 
regulations allow for the assignment of a TDIU when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  38 C.F.R. § 4.16(a) (2006).

In this decision, above, the Board grants an increase to a 70 
percent rating for the veteran's PTSD.  The veteran has 
reported that he retired on medical disability in the late 
1980s, and medical records show that he has significant 
physical disabilities.  The record does not contain any 
finding or opinion from a mental health professional 
regarding the effect of the veteran's PTSD on his potential 
for employment.  The Board will remand the TDIU claim for a 
VA psychiatric examination, with review of the claims file, 
and an opinion regarding the effect of the veteran's PTSD 
alone on his potential for employment.

Accordingly, the case is REMANDED for the following action:

		1.  Copies of all records of treatment 
received by the 			veteran for the 
disability at issue from VA and non-VA 	
	medical providers since March 2005 should be 	
			obtained and made part of the 
record.

	2.  The RO should schedule the veteran 
for a VA  	examination to address the 
effect of the veteran's 	service-
connected PTSD on his potential for 
	employment.  The examiner must be 
provided with 	the veteran's claims 
file for review. All necessary tests 	and 
studies should be accomplished, and all 
clinical 	manifestations should be 
reported in detail. After 	examining the 
veteran and reviewing the claims 
	file, the examiner should express an 
opinion as to 	whether the effects of 
the veteran's PTSD, 	considered apart 
from any physical disabilities, 	would 
make him unable to secure or follow a 
	substantially gainful occupation. 
Reasons and 	bases for all conclusions 
should be provided.

	3.  After completion of the above, the 
RO should 	review the expanded record 
and determine if the 	veteran's claim can 
be granted.  If the claim remains 
	denied, the RO should issue a 
supplemental statement 	of the case 
and afford the veteran an opportunity to 
	respond.  Thereafter, the case should 
be returned to 	the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


